UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF~TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
V. § CRIMINAL NO. 4:18-cr-039
RYAN CALVIN STEWART, §
Defendant. §
PLEA AGREEMENT

The United States of Arnerica, by and through Ryan K. Patrick, United States Attorney
v for the Southern District of Texas, and Sherri L. Zack, Assistant United States Attorney, and the
defendant, Ryan Calvin Stevvart (“Defendant”); and Defendant’s counsel, pursuant to Rule
11(c)(1)(A) of the vFederal Rules of Criminal Procedure, state that they have entered into an
agreement, the terms and conditions of Which are as follows:
Defendant’s Agreement
l. Defendant agrees to plead guilty to Count Two of the lndictment. Count Two charges
Defendant With Possession of a Firearm and Ammunition ~ Crime Punishable by More Than`
a Year, in Violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2). v Defendant,
by entering this plea, agrees that he/she is Waiving any right to have the facts that the law makes
essential to the punishment either charged in the indictment, or proved to a jury or proven beyond
a reasonable doubt.
Punishment Range
2. The statutol_'y maximum penalty for each violation of ` Title 18, United States _Code,
Sections~922(g)(l) and 924(a)(2), is imprisonment of not more than 10 years and a fine of not more
than $250,000.00. Additionally, Defendant may receive a term of supervised release after

imprisonment of up to 3 years. See Title 18,y United States Code, sections 3559(a)(4) and

3583(b)(2). Defendant acknowledges and understands that if he should violate the conditions of
.any period of supervised release Which may be imposed as part of his sentence, then Defendant
may be imprisoned for up to 2 years, Without credit for time already served on the term of
supervised release prior to such violation. See Title 18, United Stated Code, sections 3559(a)(4)
and 35 83(e)(3). Defendant understands that he cannot have the imposition or execution of the
sentence suspended, nor is he eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant Will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment Will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

` Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences With respect to his
immigration status. Defendant understands that if he/she is not a citizen of the United States, by
pleading guilty he may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant understands that if he is a naturalized
United States citizen, pleading guilty may result in immigration consequences, such as
denaturalization and potential deportation or removal from the United States. Defendant’s
attorney has advised Defendant of the potential immigration consequences resulting from
Defendant’s plea of guilty, and Defendant affirms that he Wants to plead guilty regardless of any

immigration consequences that may result from the guilty plea and conviction.

 

The United States’ Agreements
5. The United States agrees to each of the following: l
(a) lf Defendant pleads guilty to Count TWo of the indictment and persists in

that plea through sentencing, and if the Court accepts this plea agreement, the
United States Will move to dismiss any remaining counts of the indictment at the

time of sentencing;

(b) lf the Court determines that Defendant qualifies for an adjustment under

section 3El.l(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3El.l(a) is l6 or greater, the United States Will move

under section 3El.l(b) for an additional one-level reduction because Defendant

timely notified authorities of his or her intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the

Court to allocate their resources more efficiently

Agreement Binding -' Southern District of Texas Only

6. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment, This plea agreement binds only the United States
Attorney’s Office for the Southern District of Texas and Defendant. lt does not bind any other
United States Attorney’s Office. The United States Attorney’s Offlce for the Southern District of

Texas Will bring this plea agreement and the full extent ofDefendant’s cooperation to the attention

of other prosecuting offices, if requested
» United States’ Non~Waiver of Appeal
7. The United States reserves the right to carry out its responsibilities under guidelines
sentencing v Speciflcally, the United States reserves the right:
(a) to bring its version of the facts of this case, including its evidence file and
any investigative files, to the attention of the Probation Offlce in connection With
that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

3

(c) to seek resolution of such factors'or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a);_ and '

(e) to appeal the sentence imposed or the manner in which it was determined

Sentence Determination

8. Defendant is aware that the sentence will be imposed alter consideration of the United

States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, section`3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
»maximum set for the offense(s) to which Defendant pleads guilty, and that-the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. If the Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and

will remain bound to fulfill all of the obligations under this plea agreement

Rights at Trial
9. Defendant understands that by entering into this agreement, he/she surrenders certain

rights as provided in this plea agreement Defendant understands that the rights of a defendant

include the following:

(a) lf Defendant persisted in a plea of not guilty- to the charges, defendant would
have the right to a speedy jury trial with the assistance of counsel. The trial may
be conducted by a judge sitting Without a jury if Defendant, the United States, and
the court all agree.

(b) At a trial, the United States would be required to present witnesses and other
evidence against Defendant. Defendant Would have the opportunity to confront
those witnesses and his attorney Would be allowed to cross-examine them. In turn,
Defendant could, but would not be required to, present witnesses and other

evidence on his own behalf. lf the witnesses for Defendant would not appear
voluntarily, he could require their attendance through the subpoena power of the

court; and
(c) At a trial, Defendant could rely on a privilege against self-incrimination and
decline to testify, and no inference of guilt could be drawn from Such refusal to

testify. However, if Defendant desired to do so,_ he could testify on his/her own
behalf.

Factual Basis for Guilty Plea
10. Defendant is`pleading guilty because he/she is in fact guilty of the charges contained
v in Count(s) Two of the indictment, lf this case were to proceed to trial, the United States could
prove each element of the offense beyond a reasonable doubt. The following facts, among others
would be offered to establish Defendant’s guilt:
n On or about December l, 2016, during a Vice sting being conducted Houston Police
Department, at the Sterlingv Inn & Suites located at 6530 Southwest.Freeway, Houston, Harris
County, Texas within the jurisdictional-limits of the Southern District of Texas, Ryan Calvin

Stewart, the Defendant, was seen in his vehicle backed into a parking space on a cell phone. lt

was suspected that he was affiliated With the prostitution activities being investigated during the
vice operation. After he was detained, a call was made to the number in a prostitution ad and
the phone the Defendant possessed rang. A search warrant was obtained for the phone, possessed
by Stewart, that Officer Rivera had texted to set up the “date.”

The Ford being occupied by Stewart was registered to him at 6l9 Hollingsworth Lane,
LaMarque, Texas.

Stewart was arrested that day on Stat~e of Texas charges for Compelling Prostitution
based on the the fact that he was observed by officers dropping off and waiting for the person
making the prostitution date with law enforcement in the parking lot of the hotel where the sting
was set up, and the fact that he possessed the phone the advertisement used for dates to contact
MV] . When searched at the jail he was found to be in possession of l.l9 grams of marijuana

A search of his vehicle was done prior to it being towed. ln the driver side door panel a
firearm was found. A black Samsung Galaxy Note 3 cell phone was found in the middle
console of his vehicle. Stewart admitted the black Samsung phone was his.

The firearm and ammunition seized from Stewart are described as a Sig Sauer P938,
9mm-caliber pistol bearing serial number 52B145027and seven rounds of 9mm ammunition.
Stewart is a convicted felon who is prohibited from possessing a weapon based on a Robbery
conviction f`rom Los Angeles County, California in 2011. The certified copy of conviction was
obtained and a positive finger print comparison was done.

As part of the investigation, Officer Rivera obtained a state search warrant for the black
Samsung Galaxy phone found in the center console of Stewart’s car. Besides the contact

information and call/text histories, photographs found on the phone corroborate that Stewart

possessed the gun, including a picture of him holding it where most of his face is visible.

Per ATF the Sig Sauer firearm was manufactured in New Hampshire and the Winchester
ammunition was manufactured in either lllinois or Connecticut. The Sig Sauer firearm and the
Winchester ammunition traveled in interstate commerce in order to be located in the Southern
District of Texas.

Restitution, Forfeiture, and Fines - Generally

ll. This Ple‘a Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States. t

>`12. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form’ OBD-500 or similar form) within 14 days of signing this plea
agreement Defendant agrees to authorize the release of all financial information requested by
the_United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information Defendant agrees to discuss and answer any questions by the United States relating
to Defendant~’ s complete financial disclosure.

13.' Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not

limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to

facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his/her assets to deliver all funds and records of such assets to the United States.

14. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations

Restitution

15 . Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant understands and agrees that the Court will determine the amount of
restitution to fully compensate the victim(s). Defendant agrees that restitution imposed by the
Court will be due and payable immediately and that Defendant will not attempt to avoid or delay
payment.

Forfeiture

16. Defendant stipulates and agrees that the property listed in the Indictment’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the
forfeiture of that property. In particular, but without limitation, Defendant stipulates that the
following specific property is subject to forfeiture: A Sig Sauer, model P938, 9mm pistol, serial
number 52Bl45 027 and the 9 mm ammunition manufactured by Winchester.

17. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

18. Defendant consents to the order of forfeiture becoming final as to Defendant

immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure

32.2(b)(4)(A).

l9. Defendant waives the right to challenge the forfeiture of property in any manner,

including by direct appeal or in a collateral proceeding

Breach of Plea Agreement

20. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. lf at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution Any information
and documents that have been disclosed by Defendant, whether prior.to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Complete Agreement
21. This written plea agreement, consisting of l 1 pages, including the attached addendum
of Defendant and his/her attorney, constitutes the complete plea agreement between the United
States, Defendant, and Defendant’s counsel. No promises or representations have been made by
the United States except as set forth in writing in this plea agreement Defendant acknowledges
that no threats have been made against him and that he is pleading guilty freely and voluntarily

because he is guilty.

22. Any modification of this plea agreement must be in writing and signed by all parties.

Filed at lb*->JV\ , Texas, on 0(/1$4" 30 , 205

 

 

 

 

`Deferid`an't w

 

Subscribed and sworn to before me on 0 Cd%é»(/" 30 , 205

DAvID J. BRADLEY, Clerk
UNITED sTATEs DISTRICT CLERK

Byr %%/

Deputy'U,nited States District Clerk

 

 

APPROVED:
Ryan K. Patrick
United States Attorney
Byr Q/Z’V,. ?(\li\E/°“‘~"` f’m / " d
h ` . Za'ck \) Jam s Alston
'ss art United States Attorney Att rney for-Defendant

 

S th District of Texas
. Telephone: 713-567-9374

10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HoU`sToN DIvIsIoN
UNITED sTATEs oF AMERICA §
v. - ` § CRIM:INAL No. 4;18-cr-039
RYAN cALvIN sTEwART, §
- §

Defendant.
PLEA AGREEMENT ;- ADDENDUM

I have fully explained to Defendant his/her rights with respect to the pending indictment. I
have reviewed the provisions of the United States Sentencing Commission’s Guidelines -Manual
and Policy Statements and l have fully and carefully explained to Defendant the provisions of
those Guidelines which may apply in this case. l have also explained to Defendant that the

Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum
allowed by statute per count of conviction. Further, l have carefully reviewed every part of this

plea agreement with Defendant. To my knowledge, Defendant’s decision toe enter into this

\Ol‘S@i\B

Attorr{ey for Defendant ` Date "

 

 

/

I have consulted With my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and I understand, all my rights
With respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply in my case. I have read and carefully reviewed every part of this plea agreement

with my attomey. I understand this agreement and I voluntarily agree to its terms.

   

 

 

Defendant

